UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September30, OR []TRANSITION REPORT PURSUANT TOSECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:005-82164 MAINSTREET FINANCIAL CORPORATION (Exact name of small business issuer as specified in its charter) United States 20-1867479 (State or other jurisdiction of incorporation of organization (IRS Employer Identification No.) 629 W. State Street, Hastings, Michigan 49058-1643 (Address of principal executive offices) (269) 945-9561 (Issuer's telephone number) None (former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Act.(Check one) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyX (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each issuer's classes of common equity, as of the latest practicable date: At October 31, 2008, there were 756,068 shares of the issuers' common stock outstanding. MAINSTREET FINANCIAL CORPORATION Index Page Number PART IFINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets as of September 30, 2008 and December 31, 2007 1 Consolidated Statements of Operations for the Three-Month and Nine-Month Periods ended September 30, 2008 and 2007 2 Consolidated Statements of Changes in Shareholders' Equity for the Nine-Month Periods ended September 30, 2008 3 Consolidated Statements of Cash Flows for the Nine-Month Periods ended September 30, 2008 and 2007 4 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4T.Controls and Procedures 18 PART IIOTHER INFORMATION Item 1.Legal Proceedings 20 Item 1ARisk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 21 SIGNATURES EXHIBITS PART IFINANCIAL INFORMATION Item 1Financial Statements MAINSTREET FINANCIAL CORPORATION Consolidated Balance Sheets as of September 30, 2008 and December 31, 2007 (Unaudited) September 30, 2008 December 31, 2007 ASSETS Cash and due from financial institutions $ 1,965,852 $ 1,995,698 Interest-bearing deposits 1,207,023 3,175,605 Cash and cash equivalents 3,172,875 5,171,303 Securities available for sale 1,694,630 1,924,413 Loans, net of allowance of $675,397 at September 30, 2008 and $508,364 at December 31, 2007 93,668,735 100,149,716 Federal Home Loan Bank (FHLB) stock 1,680,000 1,589,000 Accrued interest receivable 537,096 605,241 Premises and equipment, net 3,422,815 3,557,518 Intangible assets 736,529 856,035 Other real estate owned 1,877,461 910,846 Other assets 205,185 264,076 $ 106,995,326 $ 115,028,148 LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Deposits Noninterest-bearing $ 5,107,282 $ 5,278,694 Interest-bearing 60,082,359 74,126,373 65,189,641 79,405,067 FHLB advances 33,600,000 26,400,000 Note payable 700,000 700,000 ESOP note payable 255,852 255,852 Accrued interest payable 102,926 189,015 Advance payments by borrowers for taxes and insurance 334,753 100,412 Deferred compensation liability 519,007 506,737 Accrued expenses and other liabilities 259,749 316,796 Total liabilities 100,961,928 107,873,879 Shareholders’ equity Common stock - $.01 par value, 9,000,000 shares authorized, 756,068 shares issued and outstanding 7,561 7,561 Additional paid in capital 2,806,803 2,821,602 Unearned ESOP shares (222,267 ) (247,856 ) Retained earnings 3,447,273 4,603,116 Accumulated other comprehensive income (loss) (5,972 ) (30,154 ) Total shareholders’ equity 6,033,398 7,154,269 Total liabilities and shareholders’ equity $ 106,995,326 $ 115,028,148 See accompanying notes to consolidated financial statements. 1 MAINSTREET FINANCIAL CORPORATION Consolidated Statements of Operations for the Three-Month and Nine-Month Periods
